Locher, J.,
concurring. In order to analyze the controversy surrounding the doctrine of interspousal immunity, *155one need only consider one simple question: is the doctrine viable in today’s society? I agree with the opinion of the court that the doctrine is viable. To hold otherwise would violate the integrity of the family. I also concur in the judgment and reasoning in that opinion, but I wish to expand on one point.
During the past quarter century, or so, this country has endured numerous threats to the integrity of her fundamental institutions. Critics of the doctrine of interspousal immunity have been at the vanguard of an unrelenting assault upon the family as an institution. The family is rebounding, however.
Critics of the doctrine focus almost exclusively on compensation for injuries. Their argument presumes that insurance will satisfy all needs. Yet, they never explain why suits between uninsured spouses are beneficial. Likewise, they ignore the capacity of the insurance industry to fill any gaps in coverage and prevent familial economic disasters through first-party health, life and income insurance.
These same critics contend that a failure to provide insurance compensation for injuries places a potentially unbearable economic strain on the family unit. This argument, however, presumes that spouses remain in economic unity, or at least mutuality. Under either interpretation, it would appear that society has indeed changed very little.
We should not allow ourselves to presume that every aspect of the so-called “social experiment” of the last two or three decades will endure into the future.1 As a people, Americans are getting back to the basics. The family is the basic social unit; and a husband and a wife are the beginnings of a family. As long as that is the case, we should find some means other than interspousal litigation to compensate husbands and wives for their injuries.
Celebrezze, C. J., concurs in the foregoing concurring opinion.

 Note that most of the cases abolishing the doctrine of interspousal immunity were decided within the last 20 years.